      Case: 4:19-cr-00857-HEA Doc. #: 5 Filed: 10/10/19 Page: 1 of 2 PageID #: 7



                                                                                         FILED
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION                                  OCT 1 0 2019
                                                                                    U.S. DISTRICT COURT
 UNITED STATES OF AMERICA,                           )                            EASTERN DISTRICT a= MO
                                                     )                                    ST. LOUIS
 Plaintiff,                                          )
                                                     )
 V.                                                  ) No.
                                                     )
 JEREMIAH RICHARDSON,                                )
                                                     )     4:19CR857 HEA/NCC
 Defendant.                                          )

                    MOTION FOR PRETRIAL DETENTION AND HEARING

              Comes now the United States of America, by and through its Attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and John Bird, Assistant

United States Attorney for said District, and moves the Court to order Defendant detained

pending trial pursuant to Title 18, United States Code, §3141, et seq.

       As and for its grounds, the United States of America states as follows:

       1.         Defendant is charged with one count of being a felon in possession of a firearm

in violation of Title 18, United States Code, Section 922(g)( 1).

       2.         According to St. Louis Metropolitan Police Department Complaint Number 19-

041852, on August 25, 2019 at approximately 12:30 PM, Anti-Crime Task Force (ACTF)

detectives were alerted to a stolen 2009 Dodge Ram pickup truck being driven near Jennings

Station Road and Interstate 70.      The detectives responded to the area and set up a rolling

surveillance on the stolen truck. The detectives were eventually able to deploy spike strips,

deflating two tires on the truck. The driver J.S. sped off from the detectives.     During the police

pursuit, detectives observed Defendant, the front seat passenger, discard a loaded Smith &

Wesson make, .40 caliber, semi-automatic pistol out the passenger window.                 Defendant

eventually bailed out of the stolen truck and fled from the detectives on foot. Defendant was
    Case: 4:19-cr-00857-HEA Doc. #: 5 Filed: 10/10/19 Page: 2 of 2 PageID #: 8




subsequently taken into custody and arrested. A search of Defendant revealed approximately

12.88 grams of marijuana in his pants pocket.

       3.        Defendant has numerous prior felony convictions from St. Louis County,

Missouri, to include: Tampering pt degree in Cause Number 15SL-CR2601; Stealing a Motor

Vehicle in Cause Number 15SL-CR2786; Burglary 2nd degree and Stealing in Cause Number

15SL-CR2789; Attempt Burglary 1st degree and Resisting Arrest in Cause Number 15SL-

CR2792; Burglary 2nd degree (2 counts) and Stealing (2 counts) in Cause Number 15SL-CR2917;

Burglary 2nd degree (2 counts), Burglary pt degree (2 counts), Stealing (2 counts) and Attempt

Burglary pt degree in Cause Number 15SL-CR2920; and Burglary 2nd degree and Stealing in

Cause Number 15SL-CR3674.         It appears Defendant was on parole for all of the above offenses

at the time of this incident.

       4.        Pursuant to Title 18, United States Code, Section 3 l 42(g), the weight of the

evidence against Defendant, the Defendant's history and characteristics, and the nature and

seriousness of the danger to any person or the community that would be posed by Defendant's

release warrant Defendant's detention pending trial.

            WHEREFORE, the United States requests this Court to order Defendant detained prior

to trial.

                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney
                                                        sl John Bird
                                                       JOHN BIRD, #37802MO
                                                       Assistant United States Attorney
